Citation Nr: 0411195	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  00-03 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a left 
breast nodule.

2.  Entitlement to an initial compensable evaluation for a non-
specific rash.

3.  Entitlement to an initial rating higher than 10 percent for 
Graves' Disease for the period from December 6, 1995, through June 
6, 1996.

4.  Entitlement to a rating higher than 30 percent for Graves' 
Disease for the period after June 6, 1996.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to August 1986, 
and again from August 1991 to November 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, among other things granted 
entitlement to service connection for a left breast nodule and for 
a non-specific rash, assigning noncompensable evaluations thereto, 
and denied entitlement to service connection for Graves' Disease.  
In October 1999, the RO granted entitlement to service connection 
for Graves' Disease and assigned a 10 percent evaluation thereto.  
The veteran continued his appeal for higher ratings for each 
disability and in a June 2000 rating, the RO increased the rating 
for Graves' Disease to 30 percent effective June 6, 1996.  The 
veteran has continued his appeal, requesting higher evaluations 
for each disability.

The Board first considered this matter in May 2003, but remanded 
the issues here on appeal for additional development.  The 
requested development has been completed, but the claims remain 
denied.  As such, this appeal is properly returned to the Board 
for further appellate consideration.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.

2.  The veteran had a non-painful, non-disfiguring nodule on the 
left breast that did not limit his functions, but caused some 
discomfort; it was excised in May 2003 and is now manifested by a 
2 by 0.5 cm. slightly hypertrophic scar that is not tender and 
does not limit the veteran's functions.

3.  The veteran experiences an intermittent rash on his arms -- an 
exposed area - that causes itching but does not limit his 
functions.  

4.  Prior to the change in the rating criteria effective June 6, 
1996, the veteran's Graves' disease required continuous medication 
for control, but was not manifested by myxedema or decreased 
levels of circulating thyroid hormones. 

5.  The veteran continues to complain of fatigability, 
constipation and mental sluggishness as symptoms of Graves' 
Disease, but without muscular weakness, mental disturbance, weight 
gain, cold intolerance, or cardiovascular involvement attributed 
to his Graves' Disease.


CONCLUSIONS OF LAW

1.  Criteria for a compensable evaluation for a left breast nodule 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.16, 4.118, Diagnostic Code 7819 (2003).

2.  Criteria for a 10 percent evaluation for a non-specific rash 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.118, Diagnostic Code 7806 (2002).

3.  Criteria for rating higher than 10 percent for Graves' Disease 
are not met under the rating criteria in effect prior to June 6, 
1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-
4.16, 4.119, Diagnostic Code 7903 (1996).

4.  Criteria for a current evaluation higher than 30 percent for 
Graves' Disease have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.119, Diagnostic Code 7903(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement to 
compensation has been established and a higher initial disability 
rating is at issue, the level of disability at the time 
entitlement arose is of primary concern.  Consideration must also 
be given to a longitudinal picture of the veteran's disability to 
determine if the assignment of separate ratings for separate 
periods of time, a practice known as "staged" ratings, is 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Left Breast Nodule

The veteran's left breast nodule has been evaluated using the 
criteria for benign growths found at 38 C.F.R. Section 4.118, 
Diagnostic Code 7819.  The rating criteria in effect at the time 
the veteran filed his claim allowed for the assignment of ratings 
based on scars, disfigurement, and character of manifestations.  
During the course of the veteran's claim, the rating criteria for 
skin disabilities changed.  Diagnostic Code 7819, however, 
continues to require that benign skin neoplasms be rated based on 
disfigurement, scars and impairment of function.  The veteran was 
informed of the new rating criteria in a February 2003 letter and 
advised VA that same month that he did not have any additional 
evidence to submit regarding his claim for an increased disability 
rating.

The evidence of record clearly shows that the veteran developed a 
skin growth on the left breast during service.  He underwent VA 
examination in August 1999 and was found to have a nodularity of 
the left breast that the veteran related had not changed in size 
and had not caused any discharge from the breast or enlargement of 
the breast.  The record also shows that he underwent excision of 
this nodule in May 2003; the pathology report indicates that it 
was a lipoma.  Subsequent examination in December 2003 revealed a 
2 x 0.5 centimeter slightly hypertrophic scar on his left chest 
due to the excision of a left chest lipoma.  It is not contended 
or shown that this scar is painful or tender on objective 
demonstration.

The veteran testified before a Decision Review Officer at the RO 
in December 1998 that his left breast nodule had gotten smaller 
with the treatment of his thyroid and that the nodule did not 
cause him any pain.  The veteran testified before the Board in 
August 2002 that the left breast nodule did not cause any 
limitation of function, only occasional discomfort.

Given the evidence as outlined above, the Board finds that the new 
rating criteria is neither more or less favorable to the veteran 
as the changes which became effective in August 2002 did not alter 
the criteria found at Diagnostic Code 7819.  Additionally, there 
is no evidence to support the assignment of a compensable rating 
for the left breast nodule because it was a non-painful, non-
disfiguring nodule on the left breast that did not limit his 
functions, but only caused some discomfort.  Since the excision in 
2003, the resulting scar has not been described as tender, 
painful, or causing limitation of function.  For a compensable 
evaluation to be assigned, there must be evidence of disfigurement 
of the head, face or neck; tender and painful scarring; or some 
impairment of function.  Absent any such findings, the Board must 
deny the veteran's claim for a higher rating for a left breast 
nodule on a schedular basis.

The potential application of other various provisions of Title 38 
of the Code of Federal Regulations has been considered, whether or 
not they were raised by the veteran, as required by the holding of 
the United States Court of Appeals for Veterans Claims (Court) in 
Schafrath v. Derwinski, 589, 593 (1991).  The veteran has 
submitted no evidence showing that his service-connected left 
breast nodule has markedly interfered with his employment status 
beyond that interference contemplated by the assigned evaluation.  
Consequently, the Board finds that the noncompensable evaluation 
assigned adequately reflects the clinically established impairment 
experienced by the veteran and a higher evaluation is denied.

B.  Non-specific rash

The veteran's non-specific rash of the arms and scalp has been 
evaluated using the criteria for dermatitis and eczema found at 38 
C.F.R. Section 4.118, Diagnostic Code 7806.  The rating criteria 
in effect at the time the veteran filed his claim allowed for the 
assignment of a 30 percent evaluation upon a showing of eczema 
with constant exudation or itching, extensive lesions, or marked 
disfigurement; a 10 percent evaluation was to be assigned upon a 
showing of eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  The rating 
criteria were changed effective August 2002, with Diagnostic Code 
7806 allowing for the assignment of a 10 percent rating upon a 
showing of at least five percent, but less than 20 percent, of the 
entire body, or at least five percent, but less than twenty 
percent, of exposed areas affected by dermatitis or eczema, or 
upon a showing of intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past twelve 
months.  The veteran was informed of the new rating criteria in a 
February 2003 letter and advised VA that same month that he did 
not have any additional evidence to submit regarding his claim for 
an increased disability rating.

The evidence of record shows that the veteran experiences an 
intermittent rash on his arms and scalp that he relates itches 
when present.  He treats the rash with either over-the-counter or 
prescription hydrocortisone creams.  Upon examination in October 
1997, the rash was not visible.  At an August 1999 VA examination, 
there was only a small oval area on the right forearm that was 
noted to be flakey and mildly pruritic by history.  In June 2003, 
a VA examiner noted that the veteran had what appeared to be post-
inflammatory changes on his arms and a few follicular papules on 
his scalp.

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under a 
broad interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such doubt 
will be resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily prove 
or disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure speculation or 
remote possibility.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above and resolving all reasonable 
doubt in favor of the veteran, the Board finds that the veteran 
has intermittent rashes with itching on his arms, which is 
considered an exposed area.  As such, the rating criteria in 
existence at the time the veteran filed his claim is deemed more 
favorable than the current rating criteria and a 10 percent 
evaluation is assigned using the more favorable criteria.  A 
higher evaluation, however, is not warranted because there is no 
evidence of constant itching, extensive lesions, or any 
disfigurement.  As pointed out above, the veteran has consistently 
related that his rash is intermittent and there is no medical 
evidence to suggest the existence of extensive and/or disfiguring 
lesions.  Additionally, the current 10 percent rating criteria are 
not met because there is no evidence of the requisite percentages 
of surface area being affected by the non-specific rash.

As with the consideration of the appropriate rating for the 
veteran's left breast nodule, the Board has considered the 
possibility of an extra-schedular rating.  The evidence of record, 
however, does not remotely suggest that the veteran's intermittent 
rash has caused industrial interference beyond that contemplated 
by the assignment of a 10 percent schedular rating.  Accordingly, 
the Board finds that the 10 percent rating herein assigned is 
appropriate and a higher rating is not warranted.

C.  Graves' Disease

The veteran's Graves' Disease has been evaluated using criteria 
for hypothyroidism found at 38 C.F.R. Section 4.119, Diagnostic 
Code 7903.  At the time the veteran filed his claim for VA 
compensation benefits, the rating criteria in effect allowed for 
the assignment of a 60 percent rating for severe symptoms of 
hypothyroidism (sluggish mentality, sleepiness, and slow return of 
reflexes) with decreased levels of circulating thyroid hormones; a 
30 percent evaluation was assigned when there was evidence of 
moderately severe hypothyroidism evidenced by sluggish mentality 
and other indications of myxedema, and decreased levels of 
circulating thyroid hormones; and, a 10 percent evaluation was 
assigned for moderate hypothyroidism with fatigability.  

Effective June 6, 1996, the rating criteria for hypothyroidism 
changed and called for the assignment of a 60 percent evaluation 
when there was evidence of muscular weakness, mental disturbance 
(dementia, slowing of thought, depression), and weight gain; a 30 
percent evaluation was to be assigned upon a showing of 
hypothyroidism with fatigability, constipation and mental 
sluggishness; and, a 10 percent evaluation was to be assigned for 
a diagnosis of hypothyroidism with fatigability or continuous 
medication use for control of the disability.  The veteran was 
informed of the change in rating criteria and has continued to 
assert that not only is a higher rating warranted using the new 
criteria, but that a higher rating is warranted under the rating 
criteria in effect upon the filing of his application for the six-
month time period between the filing of his claim and the 
effective date of the new rating criteria.

The evidence of record shows that the veteran presented for 
treatment at a private facility in September 1995 due to chills, 
pain in his muscles, and total exhaustion.  He was diagnosed as 
having anemia and Graves' Disease and began treatment at the VA 
Medical Center in Nashville the following month.  The veteran has 
been treated at the same VA facility since that time and his 
extensive treatment records show that he underwent radioactive 
iodine treatment for approximately two months until he became 
hypothyroid, then he began thyroxine replacement therapy.  As is 
mentioned numerous times in the record, determining the 
appropriate amount of hormone replacement is difficult and, as a 
consequence, the veteran has been treated on a regular basis to 
regulate the amount of hormones required.

The veteran underwent VA examination August 1999 and the examiner 
thoroughly reviewed the claims file in addition to examining the 
veteran and performing body chemistry tests.  The examiner 
reported that the veteran complained of generalized weakness, 
weight fluctuations, decreased concentration and alternating 
diarrhea and constipation, but that it was unclear if those 
complaints were related to Graves' Disease.  The examiner did find 
that the veteran had Graves' Disease status-post radioactive 
ablation with fluctuations of thyroid-stimulating hormones since 
the time his therapy began in 1995.

The veteran's treatment records reflect continued complaints of 
fatigue, diarrhea, constipation, decreased concentration, weight 
gain and loss, difficulty sleeping, and chronic anemia.  There is 
no suggestion in the medical evidence of dementia or 
cardiovascular involvement.  The veteran's use of hormones 
continues as does the use of medication for adult attention 
deficit hyperactivity disorder that has not been related to the 
veteran's Graves' Disease.  Recent treatment records show myalgias 
of uncertain etiology, history of non-specific muscle cramps and 
aching.  In November 2003, a treatment note reflects that the 
veteran's Graves' Disease is stable on hormone replacement 
therapy.

Testimony before a Decision Review Officer at the RO in December 
1998 reflects complaints of difficulty trying to find the 
appropriate amount of hormones for treatment of the veteran's 
hypothyroidism.  Testimony before the Board in August 2002 
reflects similar complaints.  The veteran testified before the 
Board that he was a full-time student and the record reflects that 
he has been a student and part-time computer technician throughout 
the course of his appeal.

Given the evidence as outlined above, it is clear that the 
veteran's Graves' Disease does not meet the criteria in effect 
prior to June 6, 1966 for the assignment of a disability 
evaluation higher than 10 percent.  A minimum 10 percent rating 
was assigned when continuous medication was required for control.  
Higher ratings, however, require at least moderately severe 
hypothyroidism; sluggish mentality and other indications of 
myxedema, decreased levels of circulating T4 and/or T3 by specific 
assays, none of which have been demonstrated in this case.  

In considering the rating criteria in effect since June 6, 1996, 
the Board finds that the currently assigned 30 percent evaluation 
is appropriate as the medical evidence shows continued 
hypothyroidism with fatigability, constipation and mental 
sluggishness.  The Board acknowledges that the record does not 
specifically relate the veteran's diagnosis of adult attention 
deficit hyperactivity disorder to his Graves' Disease, but, with 
resolution of reasonable doubt in the veteran's favor, his 
complaints as a whole lead one to believe that the 30 percent 
evaluation more closely reflects his level of disability than does 
the assignment of a 10 percent evaluation.  Nonetheless, absent 
evidence of symptoms such as muscular weakness, dementia, and 
weight gain, a higher evaluation cannot be assigned.  Again, the 
Board acknowledges that the veteran has had complaints of muscle 
cramps, aching and generalized pain, but there is no evidence of 
actual muscle weakness.  Likewise, treatment records show weight 
gain, but there is also weight loss recorded and the rating 
criteria is not met by showing fluctuating weight.  Therefore, an 
evaluation higher than 30 percent is denied on a schedular basis.

The VA schedule of ratings will apply unless there are exceptional 
or unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
38 C.F.R. Section 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to be 
inadequate, the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  According to the 
regulation, an extraschedular disability rating is warranted upon 
a finding that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards."

Although the veteran asserts that he has been unemployed and 
unable to attend school at times because of the symptoms of 
Graves' Disease, he has not identified any specific factors which 
may be considered to be exceptional or unusual in light of VA's 
schedule of ratings, and the Board has been similarly 
unsuccessful.  The veteran has not required frequent periods of 
hospitalization and his treatment records are void of any finding 
of exceptional limitation due to the symptoms associated with 
Graves' Disease beyond that contemplated by the schedule of 
ratings.  The Board does not doubt that limitation caused by 
fatigue and mental sluggishness would have an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  See 
38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of working 
time from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the 30 percent evaluation 
assigned for Graves' Disease appropriately reflects the level of 
industrial impairment experienced by the veteran as a result of 
that disability and a higher evaluation is denied.

II.  VCAA

The Board has considered the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 
(West 2002)) which includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It also redefines the 
obligations of VA with respect to its duty to assist a claimant in 
the development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The Board has carefully considered the provisions of the VCAA, the 
implementing regulations, the United States Court of Appeals for 
the Federal Circuit's (Federal Circuit) decisions in Disabled  
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) and Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which 
invalidated portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 Stat. 
2651 (Dec. 2003), and the United States Court of Appeals for 
Veteran's Claims (Court) recent decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which addressed the timing and content of 
proper VCAA notice.  Following a complete review of the record 
evidence, the Board finds, for the reasons expressed below, that 
the development of the claims here on appeal has proceeded in 
accordance with the law and regulations. 

The Board notes that Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision.  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.   

VA has a duty to notify the veteran and his or her representative 
of any information and evidence needed to substantiate and 
complete a claim as well as to inform the veteran as to whose 
responsibility it is to obtain the needed information.  The 
veteran was informed of the requirements of the VCAA specifically 
and in detail in a letter dated in June 2003.  The Board finds 
that the information provided to the veteran specifically 
satisfied the requirements of 38 U.S.C.A. Section 5103 in that he 
was clearly notified of the evidence necessary to substantiate his 
claims and the responsibilities of VA and the veteran in obtaining 
evidence.  Additionally, the Board finds that there is no 
indication that a review of the claims on appeal at this time will 
result in any prejudice to the veteran because he has clearly been 
advised of the elements necessary to substantiate his claims and 
it does not appear that being advised that he should submit 
anything whatsoever pertaining to his claims would change his 
position.  In fact, the veteran responded to VA's notice to him by 
stating that he had no additional evidence to submit.  Under these 
circumstances, the Board finds that the notification requirement 
of the VCAA has been satisfied.  

The VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate his or 
her claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  After reviewing the record, the Board 
finds that VA has complied with the VCAA's duty to assist by 
aiding the veteran in obtaining medical evidence and affording him 
a number of examinations.  It appears that all known and available 
medical records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, and 
the veteran does not appear to contend otherwise.  Furthermore, 
the Board notes that the veteran and his representative have been 
accorded ample opportunity to present evidence and argument in 
support of the claims.  The veteran testified before a Decision 
Review Officer in December 1998 and before the Board in August 
2002, and has actively participated in the development of his 
claims on appeal.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the veteran 
and that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.  


ORDER

A compensable evaluation for a left breast nodule is denied.

A 10 percent evaluation for a non-specific rash is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

A rating higher than 10 percent for the period of December 6, 
1995, to June 6, 1996, and a current rating higher than 30 percent 
for Graves' Disease is denied. 


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



